60 F.3d 831NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.Manuel LORENZO, Appellant.
No. 95-1313
United States Court of Appeals,Eighth Circuit.
Submitted:  May 17, 1995Filed:  July 10, 1995

Before McMILLIAN, BEAM and HANSEN, Circuit Judges.
PER CURIAM.


1
Manuel Lorenzo appeals the district court's1 order denying his motion to suppress cocaine that a police officer found while searching Lorenzo's camper.  Although Lorenzo consented to the search, Lorenzo argues that the officer should not have asked for his consent.  After a careful review of the record, we affirm the district court's denial of the motion to suppress the evidence from this clearly consensual search.  See 8th Cir.  R. 47B.



1
 The Honorable William G. Cambridge, Chief Judge, United States District Court for the District of Nebraska, adopting the report and recommendations of the Honorable Thomas D. Thalken, United States Magistrate Judge